In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00078-CR



         ARTHUR SHANTEL PHEA, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-17-26312




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION

        In this case, Arthur Shantel Phea appeals the trial court’s order adjudicating him guilty of

the first-degree-felony offense of aggravated kidnapping and sentencing him to imprisonment for

a period of ten years and one day. On appeal, he claims that the trial court (1) improperly

prohibited the State from filing a motion to dismiss the motion to revoke his community

supervision, (2) improperly intervened in the plea negotiation process, and (3) failed to consider

the entire range of punishment. We affirm the trial court’s judgment and sentence.

I.      Factual Background

        In September 2017, Phea pled guilty to one count of aggravated kidnapping and one

count of aggravated assault with a deadly weapon. Pursuant to the parties’ plea agreement, the

trial court deferred adjudication and placed Phea on community supervision for a term of seven

years in both cases. Subsequently, on January 1, 2020, Phea was arrested for the offense of

driving while intoxicated (DWI) in Fannin County. Accordingly, the State filed a “Motion to

Proceed With an Adjudication of Guilt” requesting the trial court to revoke Phea’s community

supervision and to adjudicate him guilty in both cases.1 In both of its motions to revoke, the

State alleged that Phea had violated the terms and conditions of his community supervision by

(1) committing the offense of DWI, (2) by committing the offense of driving with a suspended

license, and (3) by failing to abstain from consuming alcoholic beverages.




1
 The present case involves the revocation of Phea’s community supervision and adjudication of guilt in the case
involving the offense of aggravated kidnapping. Phea also appeals the revocation of his community supervision and
adjudication of guilt in the case involving the offense of aggravated assault with a deadly weapon, which we address
in our opinion of this date under cause number 06-20-00079-CR.
                                                         2
        On February 14, 2020, the trial court held a status hearing on the State’s motions to

revoke community supervision. The trial court announced on the record that it would not accept

the parties’ agreement regarding modification of the terms and conditions of community

supervision. Rather, the trial court stated that it would “expect a contested hearing.” The trial

court noted that Phea was on community supervision for serious felony offenses and that “the

parties [were] going to bring the facts, with the seriousness of the underlying offenses[,] and

[that] the [proposed] modification [was] for intensive outpatient [treatment].” The trial court

continued, “You know, you’re saying [Phea] wasn’t even intoxicated . . . . So, I mean, the parties

are just going to have to have the matter on a contested docket. The Court’s not going to modify

a person with these types of offenses . . . .”

        On May 7, 2020, the State filed a motion to withdraw its motion to adjudicate in both

cases on the basis that the terms and conditions of Phea’s community supervision had been

modified. Nevertheless, it does not appear that the motions to dismiss were ruled upon, and on

May 22, 2020, the trial court held a contested hearing on the State’s motions to revoke Phea’s

community supervision and adjudicate him guilty. After hearing the evidence and arguments of

the parties, the trial court revoked Phea’s community supervision in both cases, adjudicated him

guilty of the offenses of aggravated kidnapping and aggravated assault with a deadly weapon,

and sentenced him to serve ten years’ and one day imprisonment in each case, with the sentences

to run concurrently. Phea subsequently filed his notice of appeal in this case.




                                                 3
II.    The Trial Court Did Not Prevent the State from Filing a Motion to Dismiss the
       Motion to Adjudicate

       In his first point of error, Phea argues that the trial court erred in refusing to permit the

State to file a motion to dismiss the motion to adjudicate in this case. Phea alleges in his brief on

appeal that the parties had an agreement on February 14, 2020, whereby the State would dismiss

the pending motion to adjudicate and modify the terms and conditions of his community

supervision to allow him to enter outpatient treatment. Yet, the record affirmatively shows that

the State filed a “MOTION TO WITHDRAW – MOTION TO ADJUDICATE COMMUNITY

SUPERVISION” on May 7, 2020, and, in that motion, the State “respectfully request[ed] the

Court to dismiss the Motion to Adjudicate Community Supervision dated January 6, 2020, . . .

pending in the above entitled and numbered cause . . . .” Accordingly, the trial court did not

prevent the State from filing such a motion. We overrule Phea’s first point of error.

III.   The Trial Court Did Not Interject Itself into the Plea Negotiations

       Phea next complains that, by informing the parties it was not inclined to accept the

parties’ negotiated agreement, the trial court interjected itself into the plea negotiations. Phea

points to the trial court’s comments at the February 14 hearing that it “was not inclined to accept

the agreement of the parties.” Based on this language, Phea argues, “In this instance the court

instructed both Appellant and State [sic], that it would not accept any plea offer and that the

matter must be set for a contested hearing.” We disagree.

       To begin with, we find nothing in this language that could be understood to preclude the

parties from discussing other negotiated resolutions to the motion to adjudicate. The trial court

merely said that it was not inclined to accept “the agreement of the parties.” (Emphasis added.)

                                                 4
Nothing in this language can be interpreted to go beyond a mere rejection of the proposed

agreement currently before the trial court. Accordingly, the trial court’s statement was consistent

with the law governing the trial court’s power to accept or reject proposed plea agreements.

       In Moore v. State, the Texas Court of Criminal Appeals held,

       The only proper role of the trial court in the plea-bargain process is advising the
       defendant whether it will “follow or reject” the bargain between the state and the
       defendant. TEX. CODE CRIM. PROC. art. 26.13(a)(2) (“the court shall inquire as
       to the existence of any plea bargaining agreements between the state and the
       defendant and, in the event that such an agreement exists, the court shall inform
       the defendant whether it will follow or reject such agreement in open court and
       before any finding on the plea.”). If the trial court accepts a plea-bargain
       agreement, the state may not withdraw its offer. Bitterman v. State, 180 S.W.3d
       139, 142 (Tex. Crim. App. 2005) (citing Ortiz v. State, 933 S.W.2d 102 (Tex.
       Crim. App. 1996)). If the trial court rejects the plea-bargain agreement, the
       defendant is, as a matter of right, allowed to withdraw his guilty plea, and the
       state may then withdraw its offer. TEX. CODE CRIM. PROC. art. 26.13(a)(2)
       (“Should the court reject any such agreement, the defendant shall be permitted to
       withdraw his plea of guilty or nolo contendere.”).

Moore v. State, 295 S.W.3d 329, 332 (Tex. Crim. App. 2009). Here, the trial court merely

informed Phea that it was rejecting the parties’ agreement. Accordingly, the trial court did not

err in making this statement.

       Furthermore, the trial court’s statement that it would reject any modification in a case of

this nature does not constitute improper participation in plea negotiations; rather, it is consistent

with the law holding that “a trial judge may in every case or in any particular case refuse to allow

plea bargaining and he may refuse to allow the prosecutor to offer recommendations concerning

the punishment to be assessed[, and t]he defendant does not have an absolute right to enter into a

plea bargain.” Morano v. State, 572 S.W.2d 550, 551 (Tex. Crim. App. [Panel Op.] 1978). In

fact, a court has discretion to reject all plea agreements. Id. (“In Bell County, in most cases the

                                                 5
judges do not allow plea bargaining; this is announced and provided for in the local rules. The

appellant and his attorney were aware of these rules before the plea of guilty was entered.”).

And finally, our sister courts of appeals have noted that a trial judge particularly has discretion to

reject a plea-bargain agreement where the defendant “vacillated in his admission of guilt . . . .”

Roberts v. State, 1998 WL 10276, at *2 (Tex. App.—Austin 1998, pet. ref’d) (citing Allen v.

State, 827 S.W.2d 69, 70 (Tex. App.—Houston [12th Dist.] 1992, no pet.)). Here, the trial court

specifically noted that Phea was vacillating in his plea of true to the allegations of the motion to

adjudicate: “You know, you’re saying [Phea] wasn’t even intoxicated.” Consequently, the trial

court did not improperly interject itself into the plea-negotiation process.

       We overrule Phea’s second point of error.

IV.    There Is No Evidence Showing that the Trial Court Failed to Consider the Full
       Range of Punishment

       In his third point of error, Phea claims that the trial court did not consider the entire range

of punishment when it sentenced him. Phea directs us to the following statement by the trial

court at sentencing:

       A different judge had originally placed you on probation sitting for this Court.
       We had the status hearing. This Court made clear at the status hearing what was
       expected. When people have these kind of serious charges in this county, they
       have to understand that they have got to toe the mark. I cannot have people not
       following the mark with these serious charges.

He further argues that these statements, combined with the trial court’s rejection of his plea offer

and the court’s “eliminat[ion]” of “other plea negotiations shows [the trial court] could not and

would not consider the full range of punishment.” While it is true that a trial court denies a

defendant his or her right to due process when it refuses to consider the full range of punishment,

                                                  6
see McLenan v. State, 661 S.W.2d 108, 110 (Tex. Crim. App. 1983), overruled on other grounds

by De Leon v. Aguilar, 127 S.W.3d 1 (Tex. Crim. App. 2004) (orig. proceeding), we do not find

that the trial court did so in this case.

        In this case, the trial court placed Phea on deferred adjudication community supervision.

As a result, upon a finding that he had violated any term or condition of his supervision, he was

subject to receiving a sentence anywhere within the entire range of punishment. See Vidaurri v.

State, 49 S.W.3d 880, 885 (Tex. Crim. App. 2001). The offense of aggravated kidnapping is a

first-degree-felony offense that carries a punishment range of not less than five years and not

more than ninety-nine years or life in prison and a fine not to exceed $10,000.00. TEX. PENAL

CODE ANN. § 12.32. Therefore, upon a finding that he had violated any term or condition of his

supervision, Phea was subject to receiving a sentence anywhere from five to ninety-nine years or

life imprisonment and a fine of up to $10,000.00.

        Nevertheless, after hearing the evidence and considering the arguments of counsel, the

trial court sentenced Phea to ten years’ and one day imprisonment, which is in the lower end of

the applicable punishment range for the offense in this case. Moreover, in cases where the

appellate courts have found that a trial court failed to consider the full range of punishment, the

trial court announced upon placing the defendant on community supervision that, if it ever

revoked that supervision, the trial court would assess the maximum sentence, and then did so.

Here, the trial court made no such prior statement, and it did not impose anything close to a

maximum sentence. Rather, the trial court in this case merely stated that it had high expectations

for the performance of defendants who received deferred adjudication for serious offenses, and


                                                7
after considering the evidence at the sentencing hearing, stated that the sentence was based on

the seriousness of the offenses involved. Accordingly, we overrule Phea’s third point of error.

V.     Conclusion

       For the foregoing reasons, we deny Phea’s points of error and affirm the trial court’s

judgment and sentence.



                                                    Ralph K. Burgess
                                                    Justice

Date Submitted:       December 9, 2020
Date Decided:         March 2, 2021

Do Not Publish




                                                8